DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

1. A network entity device, comprising:

a collection unit configured to collect state information of a communication interface formed between a control plane device and each of one or more packet processing devices in a wireless communication network;

a Selection unit configured to make a determination of a signal quality of the communication interface for each of the packet processing devices based on the state information, and to select any one of the packet processing devices according to a output unit configured to output selection information of a selection of the one packet processing device.

2. The network entity device of claim 1, wherein the collection unit is configured to collect the state information of at least one of states comprising a type, a speed, a latency, and a load of the communication interface for each of the packet processing devices.

3. The network entity device of claim 1, wherein the collection unit is configured to further collect the state information of other communication networks connected to the packet processing device, and wherein the selection unit is configured to select the one packet processing device by further utilizing the state information of the other communication networks.

4. The network entity device of claim 1, wherein the collection unit is configured to collect the state information when a measurement of the state information of the communication interface is requested by a control plane (network functions) connected to the collection unit or when a user equipment accessing a base station in the wireless communication network is recognized.

5. The network entity device of claim 1, wherein the selection unit is configured to select, based on results of the determination of the signal quality, the one packet 

6. The network entity device of claim 5, wherein the selection unit is configured to perform a filtering procedure on the packet processing device based on requirement from predefined service and user policy.

7. The network entity device of claim 1, wherein the output unit is configured to make a comparison of the state information of the one packet processing device with the state information of a preset packet processing device, and to determine whether to output the selection information according to a result of the comparison.

8. The network entity device of claim 1, further comprising:
a measuring unit configured to measure the state information of the communication interface for each of the packet processing devices.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 


Claim limitations “network entity device, comprising:
a collection unit configured to collect state information of a communication interface formed between a control plane device and each of one or more packet processing devices in a wireless communication network;
a Selection unit configured to make a determination of a signal quality of the communication interface for each of the packet processing devices based on the state information, and to select any one of the packet processing devices according to a result of the determination; and an output unit configured to output selection information of a selection of the one packet processing device.

2. The network entity device of claim 1, wherein the collection unit is configured to collect the state information of at least one of states comprising a type, a speed, a latency, and a load of the communication interface for each of the packet processing devices.

collection unit is configured to further collect the state information of other communication networks connected to the packet processing device, and wherein the selection unit is configured to select the one packet processing device by further utilizing the state information of the other communication networks.

4. The network entity device of claim 1, wherein the collection unit is configured to collect the state information when a measurement of the state information of the communication interface is requested by a control plane (network functions) connected to the collection unit or when a user equipment accessing a base station in the wireless communication network is recognized.

5. The network entity device of claim 1, wherein the selection unit is configured to select, based on results of the determination of the signal quality, the one packet processing device exhibiting maximum data transmission efficiency with the control plane device.

6. The network entity device of claim 5, wherein the selection unit is configured to perform a filtering procedure on the packet processing device based on requirement from predefined service and user policy.

7. The network entity device of claim 1, wherein the output unit is configured to make a comparison of the state information of the one packet processing device with the state 

8. The network entity device of claim 1, further comprising:
a measuring unit configured to measure the state information of the communication interface for each of the packet processing devices” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Specification and drawings fail to show to the proper structure of each “units” performing the recited functions. Figure 3 shows Node 120 with block of units and the other node 100 is mentioned as being a virtualized network device implemented in software (para. 0023 of the spec. as filed).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovvali et al. (US 2015/0124622 A1, hereinafter “Kovvali”).
Regarding claim 1, Kovvali discloses a network entity device (see abstract, para. 0081, ELB, Enhanced Load Balancer which distributes load among the devices), comprising: a collection unit (see Figure 1, item 102, para. 0040, load balancer; see Figure 4, item 409, para. 0062, Enhanced Load Balancer) configured to collect state information of a communication interface formed between a control plane device and each of one or more packet processing devices in a wireless communication network (see para. 0011, load balancer collects real time key performance indicators, KPI as well as load on servers; see para. 0037, distributing load of control plane and user plane to virtual servers based on the load; see para. 0043, resource load and other metrics is feedback to SDN controller to distribute or select server; see para. 0051, interface traffic from mobile protocol interfaces distribution; see Figures 4-6, para. 0062 and 0073-0074, Load balancing functions, monitor load and key performance indicators and cross correlating control and user plane; Figure 11, ELB control and user plane flow group indexes, para. 0082, computes workload on control plane flow groups);
a Selection unit (see para. 0037-0038, steering packets between access networks; 0057 and 0059, ELB determines target server, ELB distribute load among plurality of servers with user characteristics;  and 0067, steering to a server in the close proximity; see para. 0074, load balancing when the user plane load is high) configured to make a determination of a signal quality of the communication interface for each of the packet processing devices based on the state information, and to select any one of the packet processing devices according to a result of the determination (see para. 0067, quality 
Regarding claim 2, Kovvali discloses wherein the collection unit is configured to collect the state information of at least one of states comprising a type, a speed, a latency, and a load of the communication interface for each of the packet processing devices (see para. 0042-0044, and 0058, load based metrics, usage levels and load on servers).
Regarding claim 3, Kovvali discloses wherein the collection unit is configured to further collect the state information of other communication networks connected to the packet processing device (see para. 0087, real-time analytic ad KPI function, para. 0099-latency is also considered in offloading from one network to another network; para. 0109, extract per flow quality of service), and wherein the selection unit is configured to select the one packet processing device by further utilizing the state information of the other communication networks (see para. 0038, 0094-0100, offloading user plane packets to different cloud provider network).
Regarding claim 4, Kovvali discloses wherein the collection unit is configured to collect the state information when a measurement of the state information of the communication interface is requested by a control plane (network functions) connected 
Regarding claim 5, Kovvali discloses wherein the selection unit is configured to select, based on results of the determination of the signal quality, the one packet processing device exhibiting maximum data transmission efficiency with the control plane device (see para. 0044, 0057, 0061 and 0082, steering load based on KPI).
Regarding claim 6, Kovvali discloses wherein the selection unit is configured to perform a filtering procedure on the packet processing device based on requirement from predefined service and user policy (see para. 0010-0011 user traffic based flows; see para. 0015-0017, user session aware load balancing; see para. 0074, user information is filtered; see para. 0086-0087, 0092, user session attributes are determined).
Regarding claim 7, Kovvali discloses wherein the output unit is configured to make a comparison of the state information of the one packet processing device with the state information of a preset packet processing device, and to determine whether to output the selection information according to a result of the comparison (see para. 0057, 0062, 0073 and 0098, determine target server).
Regarding claim 8, Kovvali discloses further comprising: a measuring unit configured to measure the state information of the communication interface for each of the packet processing devices (see para. 0044, 0062, 0073 and 0091, computing real time analytic and key performance indicators of each servers or processing devices).
Regarding claim 9, Kovvali discloses a method performed by a network entity device for selecting a packet processing function (see abstract, para. 0081, ELB, Enhanced Load Balancer which distributes load among the devices), the method comprising: collecting state information of a communication interface formed between a control plane device and each of one or more packet processing devices in a wireless communication network(see para. 0011, load balancer collects real time key performance indicators, KPI as well as load on servers; see para. 0037, distributing load of control plane and user plane to virtual servers based on the load; see para. 0043, resource load and other metrics is feedback to SDN controller to distribute or select server; see para. 0051, interface traffic from mobile protocol interfaces distribution; see Figures 4-6, para. 0062 and 0073-0074, Load balancing functions, monitor load and key performance indicators and cross correlating control and user plane; Figure 11, ELB control and user plane flow group indexes, para. 0082, computes workload on control plane flow groups); making a determination of a signal quality of the communication interface for each of the packet processing devices based on the state information, and selecting any one of the packet processing devices according to a result of the determination (see para. 0067, quality metrics with control and user plane; para. 0073-0074, each server  or packet processing devices cross correlate control and user planes and compute real time analytics; see para. 0080, 0086 and 0092, selecting control plane and user plane virtual instances with resource utilization and proximity in consideration) and outputting selection information of a selection of the one packet processing device (see para, 0057, identifies target virtual server and inform SDN controller; see para. 0097-0100, steering user plane traffic based on IMSI).
Regarding claim 10, Kovvali discloses wherein the selecting comprises: based on results of the determination of the signal quality, selecting the one packet processing device within packet processing devices exhibiting maximum data transmission efficiency between the control plane device (see para. 0044, 0057, 0061 and 0082, steering load based on KPI).
Regarding claim 11, Kovvali discloses wherein the selecting comprises: performing a filtering procedure on the packet processing device based on requirement from predefined service and user policy (see para. 0010-0011 user traffic based flows; see para. 0015-0017, user session aware load balancing; see para. 0074, user information is filtered; see para. 0056, 0086-0087, 0092, user session attributes are determined)
Regarding claim 12, Kovvali discloses further comprising: measuring the state information of the communication interface for each of the packet processing devices (see para. 0044, 0062, 0073 and 0091, computing real time analytic and key performance indicators of each servers or processing devices).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singhal et al. (US 20190104045, para. 0008, 0031, and 0052).
Dawson et al. (US 2007/0293239 A1, para. 0068 and 0087).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463